Citation Nr: 1309665	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-17 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a gastroesophageal (GI) disability, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 
 
The Veteran served on active duty from April 1941 to October 1945.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The issue has been recharacterized to comport with the evidence of record.  

In March 2012 and November 2012, the Board remanded this matter to the agency of original jurisdiction (AOJ) for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A May 2012 VA examination noted a history of peptic ulcer disease in 1947, resolved with gastrectomy and vagotomy in 1953.  There was no current diagnosis of peptic ulcer disease; however, the examiner noted a history of post-service GERD, for which the Veteran continued to take medication.  The examiner found that a GI disability was at least as likely as not related to the Veteran's active service, but his rationale stated that there was no medical evidence relating a GI disability to the Veteran's service or to a service-connected disability.  

The Board's November 2012 remand found that the examination was inadequate, not just because of the contradictory statements, but also because the examiner did not state whether any GI disability was aggravated by the service-connected PTSD or comment on statements in a July 2008 mental disorders examination indicating that the Veteran's PTSD symptomatology includes stress-related GI symptoms.  The matter was remanded for further examination and opinion.  The remand directed that a VA examiner conduct a physical examination of the Veteran and review the claims folder before providing an opinion as to whether the Veteran has a current GI disability.  For any diagnosed GI disability, the examiner was directed to state the medical probabilities that it was related to the Veteran's service or, alternatively, whether it was caused or aggravated by service-connected PTSD.  

Instead of scheduling the Veteran for a new examination as the Board directed, the AOJ referred the matter to the May 2012 examiner for clarification of his previous opinion.  The examiner filed an addendum in February 2013, stating that the Veteran does not have a current GI disability.  Peptic ulcer disease had resolved after surgery in 1953, without sequelae, and there was no indication that it was caused or aggravated by PTSD.

The examiner did not examine the Veteran or review the claims folder, as directed by the Board in November 2012.  The addendum fails to address why the Veteran does not have a current GI disability, in light of the May 2012 examination stating that the Veteran is still taking medication for GERD.  The examiner also did not discuss a summary of private treatment appointments dating from 2000 to 2006, reflecting treatment for numerous GI complaints, including GERD.  

The addendum did not comply with the terms of the Board's November 2012 remand, nor is it adequate for adjudication purposes.  Remand is required so that the Veteran may be provided with an appropriate examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).   Updated VA treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request VA treatment records since November 2012.  If any records cannot be obtained, notify the Veteran and give him opportunity to provide records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) 

2. Schedule the Veteran for an appropriate VA examination, by an examiner who has not yet evaluated the Veteran, in order to determine the current nature and likely etiology of any stomach disability, to include GERD. The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

All tests deemed necessary must be performed.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current GI disability, including GERD, is related to service, or caused or aggravated by service-connected PTSD.

The examiner's attention is directed to the May 2012 VA examination, noting a history of GERD and continued medication for the disorder, as well as the appointment summaries reflecting treatment by a private practitioner for a variety of GI diagnoses between 2000 and 2006.

The examiner must also consider the July 2008 examination which contains a comment that the Veteran has internalized his stress since his discharge from service, resulting in a chronic GI disability. 

If any diagnosed GI disability is found to have been  aggravated by the service-connected PTSD, to the extent possible, the examiner is to provide an opinion as to the approximate baseline level of severity of the GI disability before the onset of aggravation. 

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


